Citation Nr: 1822931	
Decision Date: 04/18/18    Archive Date: 04/25/18

DOCKET NO.  17-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Management Center in Milwaukee, Wisconsin


THE ISSUE

Entitlement to payment of accrued benefits for special monthly pension (SMP) based on the need for aid and attendance, to include whether benefits were correctly calculated based on countable income.


ATTORNEY FOR THE BOARD

N. Nelson, Associate Counsel





INTRODUCTION

The Veteran served on active duty from October 1952 to July 1956, including service in Korea.  The Veteran died in August 2014, and the Appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2013 rating decision by the Department of Veterans Affairs (VA) Milwaukee Pension Management Center, which denied the Veteran's claim for non-service connected (NSC) pension.  

In July 2016, during the pendency of the appeal, the RO granted basic entitlement to accrued benefits for special monthly pension (SMP) based on the need for aid and attendance, effective August 23, 2013 (the date of the Veteran's claim for benefits), through August 5, 2014 (the date of the Veteran's death).  As such, the Board has recharacterized the issue to accurately reflect what is on appeal.

The issue of entitlement to reimbursement for medical expenses incurred between 2011 and 2014 has been raised by the record in a December 2016 statement (submitted with a VA Form 9), but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).





FINDINGS OF FACT

1.  At the time of his death in August 2014, the Veteran had a pending appeal for NSC disability pension benefits. 

2.  In January 2015, the Appellant submitted a claim for entitlement to accrued benefits based on the Veteran's claim for NSC pension. 

3.  In July 2016, the Veteran was granted eligibility to special monthly pension (SMP) based on the need for aid and attendance, effective August 23, 2013 (the date of the Veteran's claim for benefits), through August 5, 2014 (the date of the Veteran's death).  

4.  For the entire period on appeal, from August 23, 2013, to August 5, 2014, the Veteran's countable income was $41,075.15, which exceeded the Maximum Annual Pension Rate (MAPR) of $25,022.00.


CONCLUSION OF LAW

The criteria for payment of accrued benefits for SMP based on the need for aid and attendance have not been met.  38 U.S.C. §§ 1521, 5121 (2012); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.273, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

When a veteran has a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits, which were due and unpaid, to which he was entitled at the time of his death based on existing ratings or decisions, or other evidence that was on file when he died.  38 U.S.C. § 5121; 38 C.F.R. § 3.1000.  

Although an appellant's claim for accrued benefits is separate from any claims that the veteran filed prior to his death, the accrued benefits claim is "derivative of" the veteran's claims and the appellant takes the veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996).  There is no basis for an accrued benefits claim, unless the individual from whom the accrued benefits claim derives had a claim for VA benefits pending at the time of death.  See Jones v. West, 136 F.3d 1296, 1300 (Fed. Cir. 1998). 

In this regard, the Board notes that a veteran who meets wartime service requirements and who is permanently and totally disabled due to disability not the result of willful misconduct is entitled to a rate of pension set by law, reduced by the amount of his countable income.  38 U.S.C. § 1521; 38 C.F.R. § 3.23.  Thus, in order to receive pension, the specified wartime service, disability, and income requirements must all be met.  See 38 U.S.C. § 1521. 

Here, the Veteran served on active duty from October 1952 to July 1956, during the Korean War.  As such, his service meets the wartime service requirements.  In September 2013, he was determined to be ineligible to receive pension benefits because his countable family income exceeded the maximum rate.  In July 2016, entitlement to accrued benefits for SMP based on the need for aid and attendance was granted; however, because the Veteran was not paid any benefits during the period on appeal, the issue is whether his countable family income exceeded the maximum rate.

Countable income consists of payments of any kind from any source received during a 12-month annualization period (e.g., a year), unless specifically excluded.  38 C.F.R. § 3.271.  The income reported in this case that was of record at the time of the Veteran's death consisted of Social Security Administration (SSA) benefits received by the Veteran and his spouse (the Appellant).  Countable income expressly includes SSA benefits as they are not specifically excluded.  See 38 C.F.R. § 3.272. 

For the relevant annualization period, the Maximum Annual Pension Rate (MAPR) for a veteran in need of aid and attendance with one dependent (e.g., spouse) was $25,022.00, effective from December 1, 2013.  38 C.F.R. § 3.23(a)(3); see VA Adjudication Procedures Manual M21-1, Part I, Appendix B.  The Board notes that the MAPR effective from December 1, 2012 was $24,652.00; the Board will use the higher of the two MAPR figures.  In addition, the MAPR for a veteran who is housebound with one dependent is lower than those listed above, so for the purposes of this decision, the Board has used the higher MAPR. 

According to his August 2013 claim, the Veteran was married with no minor children.  During this time, the Veteran and his spouse were collectively receiving $2,088.80 per month in SSA benefits, $740.90 to the Veteran and $1,347.90 to the Appellant.  In addition, the Appellant was receiving $1,402.70 payments each month from an account at Fidelity Investments.  The total family income was $3,491.50 per month, or $41,898.00 annually, which exceeds the maximum rates of $25,022.00 for a Veteran in need of the aid and attendance with one dependent. 

However, the law provides that a claimant's countable income for pension purposes may be reduced by payment of unreimbursed medical expenses.  In medical expense reports received in June 2014, the Veteran reported medical expenses totaling $2,073.95 between August 1, 2013, and June 9, 2014.  This total includes an annual Medicare insurance payment of $1,153.90.  However, not all medical expenses can be deducted from the Veteran's annual countable income. 

Accepted nonreimbursed (paid out of your pocket) medical expenses that are over 5 percent of the MAPR are used to reduce countable income.  As discussed above, the maximum annual pension rate in 2014 for a veteran in need of aid and attendance with one dependent was $25,022.00.  Five percent of $25,022.00 is $1,251.10.  Therefore, the Veteran's family medical expenses had to exceed $1,251.10 in order to reduce the Veteran's countable income.  Subtracting $1,251.10 from $2,073.95, results in $822.85 of allowable medical expenses.  Thus, in order to determine the Veteran's annual income for pension purposes, we must subtract $822.85 from $41,898.00, for a total of $41,075.15, which still exceeds the maximum allowable rate of $25,022.00. 

The Board notes that the SOC references $8,412.00 of reported medical expenses, which was likely calculated based on the expenses reported on the August 2013 application for pension.  However, those totals included years' worth of expenses dated prior to the period of appeal.  For instance, the Veteran indicated that he paid $749.64 between January 2008 and July 2013 for medication from Potts Camp Pharmacy.  It is unclear which portion of the $749.64 was paid during the period on appeal.  As such, the Board calculated the Veteran's nonreimbursed medical expenses based on Medical Expense Reports submitted in June 2014, including all expenses paid between August 2013 and August 2014, and excluding the expenses noted to have future payment dates.  Even assuming the Board accepts the $8,412.00 in medical expenses, the Veteran's annual income would be $34,737.10, which still exceeds the maximum allowable rate of $25,022.00.

Therefore, in view of the foregoing discussion, the Board finds that the Veteran's countable annual income for the period of appeal exceeded the pertinent MAPR for the award of VA disability pension and special monthly pension with one dependent and need for regular aid and attendance.  Because the evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved non-service-connected special monthly pension for the 12-month annualization period on appeal, the Veteran did not meet the eligibility requirements for pension. 

As the Veteran's income exceeded the statutory limits, he was not legally entitled to payment of VA pension benefits, regardless of his honorable wartime service.  Thus, the Board concludes that the Veteran's net worth was a bar to his receipt of nonservice-connected pension benefits, and the Appellant is not entitled to accrued benefits.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

For the entire period on appeal, from August 23, 2013, to August 5, 2014, payment of accrued benefits for SMP based on the need for aid and attendance is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


